Citation Nr: 1300238	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus, to include as being secondary to service-connected bilateral high frequency hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1945 to December 1946 and from April 1947 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is required.  The Veteran's representative has asserted that the Veteran's tinnitus is secondary to the service-connected bilateral high frequency bilateral hearing loss.  

There is an M21-1MR provision that states that if hearing loss is service connected, and tinnitus is a symptom of hearing loss, VA will concede that the hearing loss and tinnitus result from the same etiology.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Paragraph 12(f).  

In reviewing the evidence of record, the Board notes that no medical professional has addressed the possibility of whether the Veteran's tinnitus is a symptom of the service-connected bilateral high frequency hearing loss.  Thus, the Board finds that a remand is warranted to address this specific question.  An addendum opinion will be sought from the VA audiologist who provided the October 2012 opinion, as an examination is not necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Refer the claims file to the audiologist who provided the October 2012 addended opinion (TLM, Au.D.).  The audiologist is informed that it agrees with her findings of fact in the October 2012 opinion that the Veteran had specifically denied ringing in the ears in 1979 (she wrote 1976, but the document shows the Veteran's age when he completed it, which would establish that the date was 1979) and that the first documentation of occasional tinnitus was in 1982.  The audiologist is asked to state whether it is at least as likely as not (50 percent probability or higher) that the Veteran's tinnitus is a symptom of the service-connected bilateral high frequency hearing loss.  The audiologist should explain her answer with evidence in the claims file and medical principles.  

2.  Thereafter, the RO/AMC should readjudicate the claim for service connection for tinnitus.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

